Citation Nr: 0336482	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  97-06 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries to the hands, wrists, neck, back, and right leg.   
 
2.  Entitlement to service connection for residuals of an 
injury to the right maxilla (claimed as a head injury).   
 
3.  Entitlement to service connection for a seizure disorder.   
 
4.  Entitlement to service connection for a psychiatric 
disorder.   
 
5.  Entitlement to a higher (compensable) rating for 
residuals of an excision of a right scrotal cyst.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to May 
1985.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and February 1997 RO rating 
decisions.  The July 1996 RO decision denied service 
connection for residuals of injuries to the hands, wrists, 
neck, back, and right leg; denied service connection for 
residuals of an injury to the right maxilla (claimed as a 
head injury); denied service connection for a seizure 
disorder; and denied service connection for a psychiatric 
disorder.  The veteran provided testimony at a personal 
hearing at the RO in September 1996.  The February 1997 RO 
decision granted service connection and a noncompensable 
rating for residuals of an excision of a right scrotal cyst; 
the veteran appeals for a higher rating.  

In May 2000, the veteran testified in support of his claims 
at a Travel Board hearing.  At that time, he revoked his 
power of attorney to a service organization and indicated 
that he would represent himself as to the issues on appeal.  
In June 2000, the Board remanded this appeal to the RO for 
further development.  

The present Board decision addresses the issues of service 
connection for a psychiatric disorder and entitlement to a 
higher (compensable) rating for residuals of an excision of a 
right scrotal cyst.  The issues of service connection for 
residuals of injuries of the hands, wrist, neck, back, and 
right leg; service connection for residuals of an injury to 
the right maxilla (claimed as a head injury); and service 
connection for a seizure disorder, are the subject of the 
remand at the end of the decision.  


FINDINGS OF FACT

1.  The veteran's current anxiety disorder began during 
service.  

2.  The veteran's service-connected residuals of an excision 
of a right scrotal cyst produce impairment equivalent to a 
painful scar.


CONCLUSIONS OF LAW

1.  An anxiety disorder was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2003); 38 C.F.R. § 3.303 (2003).  

2.  The criteria for a 10 percent rating for residuals of an 
excision of a right scrotal cyst have been met.  38 U.S.C.A. 
§ 1155 (West 2003); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 
7804 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from March 
1982 to May 1985.  His available personnel records indicate 
that he had one year and five months of foreign service and 
that he was given a general discharge under honorable 
conditions.  The narrative reason for separation was noted to 
be misconduct-drug abuse.  His military occupational 
specialty was listed as an avionic inertial and radar 
navigation systems specialist.  A May 1985 recommendation for 
discharge report noted that a general discharge was 
recommended because the veteran wrongfully possessed 
marijuana in April 1984.  There was also a notation that the 
veteran was given and Article 15 in April 1985 for an on base 
DUI.  An April 1986 letter of notification indicated similar 
information.  

The veteran's service medical records indicate that he was 
treated for anxiety and for a right scrotal cyst during his 
period of service.  An August 1983 treatment entry noted that 
the veteran was self-referred for an anxiety disorder.  It 
was reported that he had a few, but relatively minor, 
situational problems which accounted for his present tension 
and anxiety.  There was a notation that he would be seen in 
therapy.  Another August 1983 entry indicated that the 
veteran was seen for follow-up care for situational 
depression and tension.  A February 1985 entry noted that he 
was seen for a diagnostic evaluation regarding agitation with 
depression versus severe anxiety disorder.  A later February 
1985 entry noted that he was treated for an anxiety disorder 
and tension as a walk-in.  A March 1985 treatment entry also 
referred to an anxiety disorder.  A March 1985 emergency care 
and treatment report noted that the veteran complained of a 
stress build-up and reported that he felt like he was 
cracking up.  He also stated that he was anxious and that he 
had insomnia.  The assessment, at that time, was insomnia and 
anxiety.  A March 1985 abbreviated medical record related an 
impression of insomnia secondary to anxiety.  A March 1985 
progress note indicated an assessment of situational 
depression, distressed.  It was noted that the veteran 
projected a lot and that he blamed everyone else for his 
predicament.  A March 1985 emergency care and treatment 
report noted that the veteran was brought in to the emergency 
room for a commander ordered blood alcohol test and 
urinalysis.  It was reported that the veteran resisted and 
that he was placed in soft restraints and samples of blood 
were taken without incident.  He resisted giving a urine 
sample and he was handcuffed and secured and a 
catheterization was performed.  The assessment was commander 
ordered blood alcohol test and urinalysis.  

An April 1985 service medical record noted that the veteran 
was evaluated for drug use and that he denied such use.  The 
assessment was no evidence to contradict the charges.  He was 
referred for drug rehabilitation.  Another April 1985 entry 
noted he had a small varicocele.  An April 1985 consultation 
report related a diagnosis of a cyst of the right scrotum.  

On a medical history form at the time of his April 1985 
separation examination, the veteran checked that he had 
suffered from depression or excessive worry and nervous 
trouble.  The reviewing examiner noted that the veteran was 
treated for excessive worry in 1984 due to a death in the 
family and a fire and that he was also presently under 
treatment by mental health.  It was further noted that he was 
treated in 1984 for nervousness due to an injury to the hands 
and wrist and that he was still under treatment.  The April 
1985 objective separation examination report related similar 
information.  It was also noted that the veteran had a small 
asymptomatic varicocele of the "left" testicle, and that 
psychiatric evaluation was normal.  

Records noted that the veteran was hospitalized in April 1985 
with a right scrotal cyst associated with the right spermatic 
cord; that month he underwent excision of the mass; and when 
discharged from the hospital in May 1985, the diagnosis was 
right scrotal cyst, pending pathology.  A May 1985 treatment 
entry noted that the veteran was seen for follow-up for an 
adjustment disorder.  Additional May 1985 treatment entries 
reported that the veteran received follow-up treatment on 
several occasions for his right scrotal cyst.  

Post-service treatment records dated from 1987 and later show 
that the veteran was treated for multiple disorders.  

VA treatment records dated from 1990 to 1996 reflect 
treatment for disorders including a psychiatric disorder.  A 
February 1996 clinical record noted that the veteran was seen 
for evaluation for possible post-traumatic stress disorder 
(PTSD, and it was noted that a diagnosis of PTSD was not 
supportable.  Another February 1996 entry indicated diagnoses 
including anxiety reaction.  A March 1996 VA hospital 
discharge summary noted that the veteran was admitted because 
of recurrent seizures, nausea, and vomiting as well as 
increasing anxiety since recent seizures in February 1996.  
The diagnoses included a seizure disorder and anxiety 
reaction.  A March 1996 treatment entry also noted an 
impression which included anxiety, not otherwise specified.  
A June 1996 entry indicated a diagnostic impression of 
anxiety/dysthymia.  

At the September 1996 RO hearing, the veteran testified that 
he worked on spy aircraft during service and that he was 
under extreme pressure.  He stated that he was first seen in 
service for situational anxiety and that he was treated for 
approximately nine and one-half months.  The veteran 
indicated that at times his stress problems would get so bad 
that he did not want to go out of his room in the barracks.  
He reported that he was still being seen by a psychiatrist 
when he was discharged.  The veteran stated that he had 
received treatment for his anxiety after service sometime 
between 1986 and 1988.  He also noted that he had problems 
with urination and his bladder.  

VA medical records dated from 1996 and 1997 reflect continued 
treatment.  A February 1997 entry related a diagnosis of 
depression/anxiety due to physical problems (paraplegia of 
unknown etiology).  

In February 1997, the RO granted service connection and a 
noncompensable rating for residuals of an excision of a right 
scrotal cyst.  

VA treatment records dated from to May 1997 to February 1998 
show treatment for several disorders.  An August 1997 entry 
related an impression of depression/anxiety secondary to 
medical problems including a seizure disorder and paraplegia 
of unknown etiology.  

The veteran underwent a VA psychiatric examination in 
February 1998.  It was noted that he served in the Air Force 
from March 11, 1982 to "May 29, 1995."  The veteran said he 
received mental health treatment during service and was 
diagnosed with an anxiety disorder.  He stated that during 
service he received a DUI and was ordered to provide blood 
and a urine sample.  The veteran reported that he was 
forcibly strapped to a table and was catheterized for a urine 
specimen.  He indicated that following such incident an 
allegation of drug use was leveled against him and that such 
eventually led to discharge.  The veteran stated that at no 
time was any evidence of drug use found in his blood or 
urine.  The veteran further indicated that he was struck by a 
baseball during service and that he subsequently lost 
consciousness and that he was involved in an automobile 
accident in 1988 and suffered serious head and neck trauma.  
The veteran stated that he began having seizures in 1991 and 
that he began to experience progressive weakness in his legs 
in 1996 and that he currently used a wheelchair.  The 
diagnoses were generalized anxiety disorder and dysthymic 
disorder.  

The veteran underwent a genitourinary examination for the VA 
in March 1998.  He reported a history of having undergone an 
excision of a "left" spermatocele in the past as well as 
treatment for penile and perianal condyloma.  The veteran 
complained of urinary frequency and of nocturia three to four 
times a night.  He stated that he had rare episodes of urge 
incontinence which occurred approximately once or twice a 
month and that he also had occasional post-void dripping.  It 
was noted that, generally, the veteran's voiding symptoms 
were managed and that his incontinence was controlled with 
time voiding.  He denied any history of urinary infections.  
It was reported that the veteran gave a questionable history 
of passing a kidney stone in the past.  The examiner reported 
that the abdomen was soft and nontender and that there was no 
palpable or percussible bladder.  Both testes were descended 
and normal.  There was a normal prostate.  As to an 
impression, the examiner indicated that the veteran had 
symptoms of voiding dysfunction possibly secondary to his 
spinal cord injury.  

VA treatment records dated from 1998 to 2000 show continued 
treatment for disorders including depression.  

Private treatment records dated from 1999 and 2000 show 
continued treatment.  A May 2000 statement from R. Morgan, a 
social worker, stated that she had worked with the veteran in 
outpatient counseling from August to September 1999.  She 
indicated that the veteran's presenting symptoms were major 
depression.  The social worker stated that during the 
sessions, the veteran seemed to experience symptoms 
reflective of PTSD as he spoke about service and post-service 
events.  

At the May 2000 Travel Board hearing, the veteran testified 
that his psychiatric problem was incurred mainly from the 
stress and strain of the situation he had to deal with in the 
service.  He stated that he worked on spy planes and that the 
mission itself was highly stressful.  The veteran indicated 
that he was treated for an anxiety disorder during service.  
He noted that he was currently under psychiatric treatment 
and that he was presently diagnosed with an anxiety disorder.  
The veteran stated that he believed his operation for a right 
scrotal cyst was not necessary.  He also stated that he 
believed that such a condition could lead to testicular 
cancer and that he was concerned about such result.  

Records from the Socical Security Administration (SSA) 
indicate that the veteran was receiving disability benefits 
and that he had been considered disabled since February 1996.  

Private treatment records dated from 2000 indicate that the 
veteran was treated for disorders including genitourinary 
disorders.  A July 2000 treatment entry from D. H. Anderson, 
M.D., reported that the veteran complained of exquisite pain 
in the right testicle which he reported was swollen recently.  
Dr. Anderson noted that the veteran's testes and epididymis 
felt normal and that his right testicle and penis were 
normal.  Dr. Anderson stated that it was his impression that 
the veteran had orchialgia with no obvious findings.  The 
veteran was given medication.  A July 2000 report of a 
scrotal ultrasound noted, as to a conclusion, that there was 
an area of diminished echogenicity within the right testicle 
which might be inflammatory in origin.  It was also reported 
that there was a relatively large, cystic mass seen arising 
from the lower pole of the left testicle.  A later July 2000 
report from Dr. Anderson noted that an ultrasound showed 
decreased echoes in the right testicle.  It was indicated 
that the cause of the tenderness was unclear.  The impression 
was orchialgia.  An October 2000 entry reported that the 
veteran still had orchialgia.  A December 2000 report of a 
scrotal ultrasound related an impression of fairly large 
bilateral hydroceles with a large left epididymal cyst.  

VA treatment records dated from 2000 to 2001 show treatment 
for several disorders.  

The veteran underwent a genitourinary examination for the VA 
in April 2001.  He complained of intermittent pain in the 
left hemiscrotum.  It was noted that an ultrasound of the 
scrotum in December 2000 demonstrated a left epididymal cyst 
coming off the tail of the epididymis gland.  The veteran 
reported that he voided in the toilet and that he had 
occasional episodes of urge incontinence.  It was noted that 
the veteran underwent an urodynamic evaluation in August 1999 
which demonstrated a post-void residual of 75 cc.  There were 
no involuntary bladder contractions noted and the veteran had 
a volume of 200 ml with good bladder compliance.  The veteran 
also reported that he had problems with erectile dysfunction 
related to a cervical spine injury and that he presently used 
Viagra.  The examiner reported that the abdomen was soft and 
tender and that both testicles were descended.  There was a 2 
cm epididymal cyst coming of the inferior portion of the left 
epididymis gland.  Rectal examination and prostate were 
normal.  The examiner indicated that it was his impression 
that the veteran had symptoms of a neurogenic bladder 
although such could not be demonstrated objectively by his 
urodynamic testing in 1999.  The examiner also indicated that 
the veteran had a benign left epididymal cyst that he did not 
think needed therapy at that time.  The examiner reported 
that if it were felt that the veteran's neurogenic bladder 
was related to a service-connected injury, he would recommend 
a 4-channel video urodynamic study at a VA facility.  

Medical records from 2001 to 2002 show continued treatment.  

The veteran underwent a genitourinary examination for the VA 
in December 2002.  It was noted that he had multiple 
urological complaints.  He reported that he had urinary 
incontinence.  He stated that he was unaware of when the 
incontinence occurred, but that he managed it with timed 
voiding and use of a bedside commode.  The veteran indicated 
that he did not require diapers.  He noted that he had a 
decrease in the force of his stream and he related such 
changed to a traumatic Foley insertion that was performed 
while he was in the service.  The veteran also complained of 
erectile dysfunction and that reported that he did not have 
erections adequate for intercourse despite the use of Viagra.  
He also indicated that he had some increased swelling in his 
left hemiscrotum.  It was noted that he had a history of an 
excision of a right spermatocele in April 1985.  It was 
reported that an ultrasound of the scrotum performed in 
December 2000 demonstrated a left epididymal cyst coming off 
the tail of the left epididymis gland.  The veteran stated 
that such area continued to be tender to palpation.  The 
examiner reported that the veteran's abdomen was soft and 
nontender and that there were no palpable hernias and no 
palpable liver or spleen.  The examiner noted that both 
testicles were descended and slight atrophied and that there 
was a 1.5 cm cyst coming off the inferior aspect of the left 
epididymis gland that was minimally tender.  The prostate was 
normal to palpation.  As to an impression, the examiner 
indicated that the veteran had symptoms of a neurogenic 
bladder.   The examiner also stated that the veteran had 
erectile dysfunction that was not presently adequately 
managed with Viagra which may have been of a neurogenic 
function.  It was further noted that the veteran had a mildly 
symptomatic left spermatocele as well as evidence of a mild 
urethral stricture that was not of a degree which should 
cause symptoms which may be related to a traumatic catheter 
insertion.  

The veteran also underwent a VA psychiatric examination in 
January 2003.  It was noted he was interviewed and that his 
voluminous records were reviewed.  As to a psychiatric 
history, he reported seeing a mental health worker in 
California because of stress.  He stated that he was treated, 
at that time with Xanax and Amitriptyline.  The veteran 
reported that he had no mental health involvement after that 
period of time.  It was noted that he currently complained of 
anxiety, insomnia, and isolation and indicated that he was 
not taking psychotropic medications.  The examiner noted that 
a review of the veteran's extensive records revealed numerous 
discrepancies and he described those discrepancies in detail.  
The examiner noted discrepancies in what systems the veteran 
worked on, whether he ever witnessed a crash of a spy plane 
and a tanker fire, and whether he actually ever served 
overseas.  The examiner reported that he could find no basis 
for a diagnosis of PTSD.  The examiner stated that the 
veteran did appear to have anxiety, that he reported 
insomnia, and that he had a lot of hostility towards the VA 
adjudication system.  The diagnosis was anxiety disorder.  

In an addendum, the examiner reported that he provided a 
diagnosis of anxiety pursuant to the January 2003 psychiatric 
examination.  It was noted that the veteran's military 
records were reviewed along with his extensive history of 
claims for various conditions with the VA.  The examiner 
stated that there were numerous discrepancies regarding the 
veteran's military history, military trauma, and where he was 
stationed.  It was specifically noted that there was no 
evidence that the veteran served overseas.  The examiner 
indicated that both he and another examiner diagnosed the 
veteran's psychiatric condition as an anxiety disorder in two 
separate examinations five years apart.  The examiner 
indicated that in reviewing the veteran's service medical 
records, he noted that there were only two occasions when he 
complained of psychiatric difficulties in the military, once 
on August 8, 1983, and again on August 23, 1983.  It was 
noted that the veteran did complain of anxiety, but that it 
appeared that he was undergoing situational stress at the 
time and the isolated nature of his anxiety suggested that it 
was not a chronic condition.  The examiner commented that it 
was his conclusion that the veteran's current anxiety 
disorder did not develop as a result of military service.  
The examiner also stated that it was his opinion that 
stressors for a diagnosis of PTSD did not exist and that 
evidence of an anxiety disorder in the veteran's military 
records was inadequate to establish that his current anxiety 
disorder was a service-related condition.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims for service connection for a 
psychiatric disorder and for a compensable rating for 
residuals of a right scrotal cyst excision.  Identified 
relevant medical records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

A.  Service connection for a Psychiatric Disorder

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  

The veteran served on active duty from March 1982 to May 
1985.  His service medical records show that he was treated 
for anxiety on multiple occasions during service.  Treatment 
entries dated in August 1983 indicate that he was treated for 
an anxiety disorder as well as for situational depression and 
tension.  Treatment entries dated from February 1985 to May 
1985 also show treatment for anxiety and situational 
depression as well as for an adjustment disorder.  At the 
time of the April 1985 separation examination, it was noted 
that the veteran was treated for excessive worry in 1984 for 
nervousness due to a death in the family and a fire and that 
he was presently under treatment by mental health.  It was 
also noted that he was treated in 1984 for nervousness due to 
an injury to the hands and wrists and that he was still under 
treatment.  

Post-service medical records indicate that the veteran was 
treated for anxiety since at least the 1990s.  A February 
1998 VA psychiatric examination report related diagnoses of 
anxiety disorder and dysthymic disorder.  Additionally, a 
January 2003 VA psychiatric examination noted a diagnosis was 
an anxiety disorder.  In an addendum to the January 2003 
psychiatric examination, the examiner stated that there were 
only two occasions when the veteran complained of psychiatric 
difficulties in the military.  The examiner stated that the 
veteran did complain of anxiety, but that it appeared that he 
was undergoing situational stress at the time and the 
isolated nature of his anxiety suggested that it was not a 
chronic condition.  The examiner commented that it was his 
conclusion that the veteran's current anxiety disorder did 
not develop in his military service.  The Board observes, 
however, that the VA examiner's adverse opinion is of limited 
probative value, since it based in part on inaccuracies as to 
the number of times the veteran was seen for psychiatric 
problems in service.

The service medical records actually show the veteran was 
treated for anxiety on a number of occasions.  The veteran 
has given a credible account of continuity of anxiety 
symptoms from the time of service until the present time.  
38 C.F.R. § 3.303(b).  In the judgment of the Board, there is 
an adequate chain of evidence to permit a tracing of the 
veteran's currently diagnosed anxiety disorder to onset 
during his active service.  The current anxiety disorder 
began during his active service.  The condition was incurred 
in service, and service connection is warranted.  The 
benefit-of-the-doubt rule has been applied in making this 
decision.  38 U.S.C.A. § 5107(b).  

B.  Compensable Rating for Residuals of an Excision of a 
Right Scrotal Cyst

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected residuals of an excision of a 
right scrotal cyst may be rated by analogy to another 
condition.  38 C.F.R. § 4.20.

Epididymo-orchitis is to be rated as urinary tract infection.  
38 C.F.R. § 4.115b, Diagnostic Code 7525.  Pursuant to 38 
C.F.R. § 4.115a, a urinary tract infection which requires 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management warrants a 10 
percent rating.  If the veteran's residuals of a right 
scrotal cyst exision were rated under these criteria, a zero 
percent rating would be assigned, as the criteria for a 
compensable rating are not shown.  38 C.F.R. § 4.31.  The 
veteran has a number of non-service-connected genitourinary 
problems, but impairment from these must be excluded when 
rating the service-connected residuals of a right scrotal 
cyst exision.  38 C.F.R. § 4.14.  The recent medical evidence 
does not suggest that the service-connected residuals of a 
right scrotal cyst excision are responsible for any urinary 
dysfunction.

The Board has also considered rating this condition by 
analogy (38 C.F.R. § 4.20) to a scar.  A superficial scar 
which is painful on examination may be rated 10 percent.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Medical records in 
recent years show the veteran does have complaints of 
discomfort in and around the site of the right scrotal cyst 
excision.  With application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that service-
connected residuals of a right scrotal cyst exision are 
producing symptoms similar to a painful scar, warranting a 10 
percent rating under Code 7804.  Moreover, that there have 
been no distinct periods of time, since the effective date of 
service connection, during which the condition was more or 
less than 10 percent disabling, and thus it is to be rated 
continuously 10 percent disabling (without "staged 
ratings") since the effective date of service connection.  
Fenderson v. West, 12 Vet.App. 119 (1999).  







ORDER

Service connection for an anxiety disorder is granted.  

A higher rating of 10 percent for residuals of an excision of 
a right scrotal cyst is granted.  


REMAND

The other issues on appeal are service connection for 
residuals of injuries to the hands, wrists, neck, back, and 
right leg; service connection for residuals of an injury to 
the right maxilla (claimed as a head injury); and service 
connection for a seizure disorder.  

The veteran's service medical records indicate that he was 
seen in June 1982 for a trauma to the right ankle.  He 
reported that the fell into a hole and twisted his ankle.  
The diagnosis was soft tissue injury to the right ankle.  A 
May 1983 emergency care and treatment report noted that the 
veteran complained of low back pain for one day.  The 
examiner noted that the veteran had lumbosacral and thoracic 
area paravertebral muscle spasms.  The diagnosis was low back 
pain/muscle spasm.  An August 1983 emergency care and 
treatment report noted that the veteran complained of a 
laceration to the right eyebrow.  He reported that he was hit 
in the right temple area by a baseball bat.  He complained of 
nausea and headaches, but he denied vomiting.  The diagnosis 
was trauma to the right temple area.  An August 1983 
emergency care and treatment report noted that the veteran 
complained of headaches, dizziness, and nausea after being 
hit on the head the previous day with a baseball bat.  The 
diagnosis was head trauma.  Another August 1983 entry related 
an assessment of a resolving contusion to the right maxilla.  

A March 1985 emergency care and treatment report noted that 
the veteran was brought to the emergency room for a 
commander-ordered blood alcohol test and urinalysis.  It was 
reported that the veteran resisted and that he was placed in 
soft restraints and samples of blood were taken without 
incident.  It was noted that the veteran refused to give a 
urine sample in the usual manner and that he was handcuffed 
and secured with additional physical restraint from a 
security officer and the catheterization was performed.  An 
April 1985 treatment entry noted that the veteran reported 
that since the specimens were obtained he had suffered pain 
in his neck, upper and lower back, hands, wrists, and 
forearms and that his right thumb was weak and would tingle.  
The assessment was sprains and strains of the neck, upper and 
lower back, and arms, wrists, and hands.  An April 1985 entry 
noted that the veteran had complaints including numbness of 
his hands.  The assessment did not refer to any hand 
disorders.  On a medical history form at that time of the 
April 1985 separation examination, the veteran checked that 
he suffered from dizziness and fainting spells and a head 
injury.  The reviewing examiner noted that the veteran 
suffered a head injury in 1984 and that he was hit with a 
softball on the right side of the face and hospitalized for 
one night.  It was also reported that the veteran was treated 
for nervousness in 1984 due to an injury to the hands and 
wrists and that he was still under treatment.  The April 1985 
objective separation examination report indicated similar 
information.  It was further noted that the veteran had no 
weakness deformity or limitation of motion of the left wrist 
or left leg.  

The Board observes that post-service medical records indicate 
that the veteran was treated for multiple disorders including 
complaints as to his hands, wrists, neck, back, and legs; 
that he was treated for an intercurrent spine injury in 1988 
following an accident; and that he was treated for a seizure 
disorder and for complaints of headaches.  A December 1988 
discharge summary from the Chester County Hospital noted that 
the veteran was involved in an auto accident in December 1988 
and taken to a spinal cord injury center because of a 
probable spinal cord contusion.  The discharge diagnosis was 
spinal cord contusion.  

The veteran underwent a VA hands, thumb, and fingers 
examination in February 1998.  He complained of numbness on 
the whole left side of his body and reported that the right 
side was okay.  The veteran stated that the left side of his 
neck, chest, body and the foot were numb.  The diagnosis was 
normal hand, thumbs, and fingers examination.  

The veteran also underwent a VA orthopedic examination in 
February 1998.  It was noted that he complained of aching all 
over and described aching in the neck, low back, hips, and 
knees.  The examiner reported that the veteran was wheelchair 
bound and that he was unable to do a good examination.  The 
examiner indicated that the veteran was tender all along the 
whole cervical, thoracic, and lumbar spine.  The diagnosis 
was degenerative disc disease, C5-C6 and L5-S1.  The examiner 
did not address the etiology of the diagnosed back and neck 
disorders.  

Additionally, a February 1998 neurological examination report 
noted that some of the veteran's medical records were 
reviewed which consisted mainly of outpatient records of his 
visits to a VA neurologist.  The veteran reported that he 
suffered from seizures which began in 1988.  He stated that 
he had several types of seizures and described one as 
blacking out with tonic-clonic movements of his extremities 
and incontinence of bodily fluids.  He described another type 
of episode in which his muscles would lock and his eyes would 
roll back to the top of his head.  The veteran also reported 
that he suffered from chronic headaches which would occur on 
a daily basis.  He indicated that the headaches began fifteen 
years earlier when he was in the service.  It was noted that 
the veteran had suffered numerous spine and back injuries.  
The veteran complained of feeling pins and needles on the 
entire left side of his back from his neck down to his toes 
since 1986 continuously and shortly after he got out of the 
service.  The veteran indicated that the right side of his 
body had been numb from the waist down since 1996.  He also 
complained of pain from the neck all the way down to his low 
back and into his groin.  The veteran reported that the pain 
had been present intermittently since 1983 when security 
police held him down in service as hospital personnel 
attempted to catheterize him by force.  He indicated that the 
pain radiated into his left arm and to both legs all the way 
down to the toes.  It was noted that no there was no pain 
radiation into the right arm or into the right shoulder and 
upper extremity.  The veteran reported that he had weakness 
in both legs for the past years which came on suddenly while 
he was a patient in a hospital following a seizure and that 
he must presently use a wheelchair.  

The impression was seizure disorder, mixed type; chronic 
migraine headaches; evidence of cervical radiculopathy, C5-C6 
and some lower cervical radiculopathies on the left side and 
lower lumbosacral radiculopathies, bilaterally; gait 
disturbance and muscular paralysis of the lower extremities 
of undetermined cause; and sensory disturbance of the left 
side of the body and right leg of undetermined cause.  The 
examiner commented that the veteran definitely had sensory 
disturbance and weakness in the left side of the body, 
including the left arm, and from the waist down in both legs.  
The examiner stated that he did not find evidence of either a 
cerebral or spinal origin for such symptoms.  The examiner 
noted that he could not, at that time, give the etiology of 
the muscle weakness or sensory disturbances which may have 
been present for over two years and that the cause was not 
able to be determined.  The examiner stated that the veteran 
had numerous documented injuries including being hit by a 
baseball bat on two occasions in 1983.  The examiner stated 
that the veteran's current difficulties might or might not be 
related to the numerous injuries.  The Board observes that 
the examiner's opinion is equivocal.  Additionally, the 
veteran suffered only one injury from a baseball bat during 
service.  

The veteran underwent a further VA neurological examination 
in January 2003.  It was noted that the veteran's claims 
folder was reviewed.  As to an impression, the examiner 
indicated that the veteran had a type of a seizure disorder.  
The examiner stated that it was difficult to sort out how 
much of the seizures were behavioral and how much were 
electrical, but that he definitely had episodic loss of 
consciousness which would correspond to a seizure disorder, 
mixed type.  In an April 2003 addendum to the January 2003 VA 
neurological examination, the examiner noted that the veteran 
had a mixed seizure disorder, both generalized tonic-clonic 
seizures and secondary generalized and perhaps behavioral 
seizures.  The examiner stated that the veteran's seizures 
seemed to have begun in 1990 and that the veteran served in 
the Air Force from "March 11, 1982 to May 29, 1995".  The 
examiner commented that, thus, since the seizures began while 
the veteran was in the service, to his understanding they 
were service-connected.  The Board observes, however, that 
the veteran actually served from March 1982 to May 1985.  
Therefore, the examiner's opinion as to the seizures 
beginning during service was based on incorrect information.  

The Board observes that the veteran underwent a VA dental 
examination in January 2003.  The examiner reported that a 
review of medical records was performed and that no 
documentation of treatment for a blow to the right maxilla 
during service.  The examiner apparently solely reviewed 
dental records.  As to diagnoses, it was noted that a 
diagnosis of temporomandibular dysfunction was not supported.  
The Board notes, as discussed above, that the veteran's 
service medical records clearly show an injury to the right 
maxilla.  

Given the current state of the evidence, it is the judgment 
of the Board that the duty to assist the veteran with these 
claims includes obtaining any additional post-service medical 
records and providing additional VA examinations with 
opinions on the nature and etiology of the claimed 
conditions.  38 U.S.C.A § 5103A (West 2003); 38 C.F.R. 
§ 3.159 (2002).  

Accordingly, these issues are remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
since release from active duty for 
problems with his hands, wrists, neck, 
back, right leg, right maxilla, and 
seizures.  The RO should then obtain 
copies of the related medical records 
which are not already on file.  

2.  The RO should have the veteran undergo 
appropriate VA examinations to determine 
the existence and etiology of his claimed 
residuals of injuries to the hands, 
wrists, neck, back, and right leg; 
residuals of an injury to the right 
maxilla (claimed as a head injury); and a 
seizure disorder.  The claims folder must 
be provided to and reviewed by the 
examiners in conjunction with the 
examinations.  The examiners should 
diagnose or rule out the existence of the 
claimed disorders.  Based on a review of 
historical records and medical principles, 
the examiners should provide a medical 
opinion, with full rationale, as to the 
approximate date of onset and etiology of 
any current disorders of the hands, 
wrists, neck, back, right leg, right 
maxilla, and seizures, including any 
relationship with the veteran's period of 
service.  

3.  Thereafter, the RO should review the 
claims for service connection for 
residuals of injuries to the hands, 
wrists, neck, back and right leg; service 
connection for residuals of an injury to 
the right maxilla (claimed as a head 
injury); and service connection for a 
seizure disorder.  If the claims are 
denied, the RO should issue a supplemental 
statement of the case to the veteran, and 
he should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



